Citation Nr: 1428577	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-33 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left foot and ankle disability. 

2.  Entitlement to service connection for right foot and ankle disability. 

3.  Entitlement to service connection for recurrent sinusitis with headaches.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran had active service from June 2001 to December 2001, and from June 2004 to April 2005, to include service in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. §§ 3.2(i), 3.317(e).
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The RO, in pertinent part, denied service connection for posttraumatic stress disorder (PTSD), a left wrist disability, disability of the left foot and ankle, disability of the right foot and ankle, an eye disability, and recurrent sinusitis with headaches.

In April 2011, the Veteran testified at a Board before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing has been prepared and associated with the claims file.

During the Board hearing, the Veteran submitted additional evidence, along with a waiver of initial review by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c).  He also stated on the record that he was withdrawing his appeal with respect to service connection for an eye disability.  38 C.F.R. § 20.204.

In September 2011, the Board dismissed the Veteran's claim for service connection for an eye disability.  The Board expanded the Veteran's claim for service connection for PTSD to include other acquired psychiatric disorders, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), and remanded that claim, as well as the other claims then remaining on appeal, to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development.

In August 2012, while the case was in remand status, the AMC granted service connection for an anxiety disorder.  The prior denials were otherwise confirmed and continued, and the case was returned to the Board.

In July 2013, the Board granted service connection for additional acquired psychiatric disorders, to include depression and PTSD.  The remaining claims then developed for appeal (i.e., service connection for a left wrist disability, disability of the left foot and ankle, disability of the right foot and ankle, and recurrent sinusitis with headaches) were remanded to the RO, via the AMC, for additional development.

In August 2013, while the case was in remand status, the AMC granted service connection for a left wrist disability.  The prior denials were otherwise confirmed.

The Board notes that, in addition to the paper claims file, there are electronic (Virtual VA and Veteran Benefits Management System (VBMS)) paperless claims files associated with the Veteran's claims.  The electronic files contain additional VA treatment records, which the Board has reviewed.

For the reasons set forth below, the issues remaining on appeal are being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

When the claims on appeal were remanded in July 2013, the Board requested, among other things, that the AOJ obtain an addendum report further addressing matters pertaining to the etiology of the Veteran's bilateral foot and ankle disabilities, and his recurrent sinusitis with associated headaches.  The examiner was to provide an opinion as to, among other things, whether it was at least as likely as not that diagnosed bilateral plantar fasciitis was related to service-to include documented in-service ankle sprain, documented in-service heel pain, and/or service training and/or jumping from a truck 6 or 7 feet off the ground-taking in account the Veteran's competent reports as to onset and continuity.

The examiner was also to provide an opinion as to whether the Veteran's sinus disability, with associated headaches, clearly and unmistakably pre-existed either of his periods of active service and, if so, whether there was clear and unmistakable evidence that the pre-existing disability was not aggravated during either period of such service.  In rendering the opinion, the examiner was to specifically address the Veteran's two distinct periods of active service; the fact that no sinus problems were noted upon entry into service in April 2001, but were noted on separation in November 2001 (i.e., nasal congestion); and that pre-deployment assessments in 2004 noted no sinus/upper respiratory problems, but post-deployment assessment in 2005 noted chronic cough, runny nose, fever, and headaches during deployment, as well as current chronic congestion.  The examiner was also to address whether the Veteran's exposure to various allergens during his first period of service (i.e., dusty/dirty and/or feather pillows during boot camp), and/or exposure to dust, sand, oil fires, etc., during his second period of service in Iraq, caused an increase in severity of any preexisting sinus disability.  In addition, the examiner was to specifically comment upon the Veteran's symptoms and treatment for nasal/throat symptoms, colds, tonsillitis, and pharyngitis during his first period of active service in 2001; nasal congestion upon separation from service in December 2001; post-service private treatment in December 2001 for ongoing sinus/nasal/tonsil symptoms, and his reports of worsening symptoms since June 2001; and a January 2002 tonsillectomy.  A complete rationale for all opinions was to be provided.

Unfortunately, the requested development has not been fully completed.  The record reflects that an addendum report was prepared in August 2013, as requested in the remand.  With respect to the Veteran's bilateral foot disability, the examiner concluded that the disability was "clearly caused by and related to" the residuals of a non-service-connected (post-service) foot fracture and associated treatment, including two surgeries.  Significantly, however, the record shows that the trauma and associated fractures the Veteran suffered after service in 2007, and the subsequent surgeries related thereto, pertained to the left foot only.  There is no suggestion that the right foot was in any way involved, and the examiner has not provided any explanation or rationale for attributing disability of the right foot to the left foot trauma, as documented.  As such, the opinion is inadequate.

With respect to the Veteran's sinus disability, the examiner opined that the onset of the disability "preceded the service" and was not aggravated thereby.  In so doing, however, the examiner did not specifically address the Veteran's two distinct periods of active service.  Nor did he discuss with any specificity the evidence outlined above, as requested.  As a result, his opinion in that regard is likewise inadequate.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given the Court's holdings on the matter, and the fact that the development sought in this case has not been fully completed, the Board has no choice but to return this case to the AOJ.

Records of the Veteran's treatment through the VA Medical Center (VAMC) in Birmingham, Alabama were last procured for association with the claims file on August 21, 2013.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that the claims remaining on appeal are adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).




For the reasons stated, this case is REMANDED for the following actions:

1.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the VAMC in Birmingham, Alabama, since August 21, 2013, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

2.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an examination of his feet and ankles.  If feasible, the examination should be conducted by an examiner who has not heretofore offered an opinion in this case.

After examining the Veteran, reviewing the claims file, and conducting any testing deemed necessary (including imaging studies, if indicated), the examiner should offer an opinion with respect to each of the following questions:

a.  Is it at least as likely as not (i.e., is it 50 percent or more probable) that the bilateral plantar fasciitis diagnosed on VA examination in October 2011 had its onset in service or is/was otherwise related to service?  Please discuss the medical significance, if any, of the facts that the Veteran was found to have asymptomatic pes planus when he was examined for enlistment and separation in April 2001 and November 2001, respectively, in connection with his first period of active service; that he reportedly sprained his ankle in July 2004, during his second period of active service; and that he reported right heel pain during service in March 2005, with less pain while wearing boots and increased pain when barefoot or in sandals.  For purposes of offering an opinion as to etiology, the examiner should accept as true the Veteran's statements to the effect that he hurt his ankles, feet, and heels during training in Iraq, when he was jumping 6 to 7 feet to the ground from a 7-ton truck.  The examiner should also consider the Veteran's statements with respect to continuity of symptoms from that time to at least October 2011.

b.  Does the Veteran now have, or has he ever had at any time since November 2006 (when he filed his claim for service connection) an identifiable, diagnosed malady or condition or one or both ankles?  Please discuss the medical significance, if any, of the Veteran's December 2006 statement to the effect that his ankles were "real weak" at that time, and X-rays from October 2011 which were interpreted to show a very minimal enthesopathy at the attachment of the Achilles tendon on the calcaneus, bilaterally.

c.  If the Veteran has, or has had at any time since November 2006, an identifiable, diagnosed malady or condition or one or both ankles, is it at least as likely as not that malady or condition had its onset in service or is/was otherwise related to service?  Please discuss the medical significance, if any, of the facts that the Veteran reportedly sprained his ankle in July 2004, during his second period of active service, and that he reported right heel pain during service in March 2005, with less pain while wearing boots and increased pain when barefoot or in sandals.  For purposes of offering an opinion as to etiology, the examiner should accept as true the Veteran's statements to the effect that he hurt his ankles, feet, and heels during training in Iraq, when he was jumping 6 to 7 feet to the ground from a 7-ton truck.  The examiner should also consider the Veteran's statements with respect to continuity of symptoms from that time to at least October 2011, as they pertain to his heels and feet.

If any symptoms associated with the ankles at any time since November 2006 are determined not to be attributable to a known clinical diagnosis, the examiner should refer the Veteran for an examination by a specialist, providing details about the onset, frequency, duration, and severity of the asserted symptoms and what precipitates and what relieves them.  The examiner should provide the specialist with all examination reports and test results and request that the specialist determine which of the Veteran's ankle symptoms, if any, can be attributed to a known clinical diagnosis. 

If an examiner is unable to provide a requested opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination; for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion?  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If, on the other hand, the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, that should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

A complete rationale for all opinions expressed must be provided.

3.  Also arrange to have the Veteran scheduled for an examination of his sinuses.  If feasible, the examination should be conducted by an examiner who has not heretofore offered an opinion in this case.

After examining the Veteran, reviewing the claims file, and conducting any testing deemed necessary (including imaging studies, if indicated), the examiner should offer an opinion with respect to each of the following questions:

a.  Is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the Veteran had a sinus disability, with associated headaches, prior to entering his first period of active service in June 2001?  Please discuss the medical significance, if any, of the Veteran's April 2011 testimony to the effect that he has "always" had trouble with his sinuses.

b.  If it is clear and unmistakable that the Veteran had a sinus disability, with associated headaches, prior to entering his first period of active service in June 2001, is it at least as likely as not (i.e., is it 50 percent or more probable) that the pre-existing disability underwent a permanent (as opposed to temporary) increase in severity during the Veteran's period of active service from June 2001 to December 2001?  Please discuss the medical significance, if any, of the Veteran's April 2001 enlistment examination, wherein no abnormalities of the sinuses were noted; a June 2001 record reflecting in-service treatment for exudated pharyngitis, with symptoms that included coughing and nasal congestion; a July 2001 record containing an assessment of rule out (r/o) tonsillitis/otitis media; October 2001 records reflecting treatment for a viral cold/pharyngitis; the report of a November 2001 separation examination, wherein it was noted that the Veteran's nose was congested; a December 2001 (post-service) report from a private facility (Brookwood Medical Center), reflecting that the Veteran had had swollen tonsils on and off since June 2001, after being exposed to a dusty feather pillow at boot camp, and containing an assessment of tonsillitis; and subsequent records from that facility showing that the Veteran underwent a bilateral tonsillectomy, adenoidectomy, and inferior turbinate reduction in January 2002.

c.  If it is clear and unmistakable that the Veteran had a sinus disability, with associated headaches, prior to entering his first period of active service in June 2001, and it is at least as likely as not that the pre-existing disability underwent a permanent increase in severity during the Veteran's period of active service from June 2001 to December 2001, is it clear and unmistakable that the increase in severity during that period of service was due to the natural progress of the disease?

d.  Is it clear and unmistakable that the Veteran had a sinus disability, with associated headaches, prior to entering his second period of active service in June 2004?

e.  If it is clear and unmistakable that the Veteran had a sinus disability, with associated headaches, prior to entering his second period of active service in June 2004, is it at least as likely as not that the pre-existing disability underwent a permanent (as opposed to temporary) increase in severity during the Veteran's period of active service from June 2004 to April 2005?  Please discuss the medical significance, if any, of the fact that, on post-deployment assessment in May 2005, the Veteran reported that he had a chronic cough, runny nose, fever, and headaches during his deployment, and that he currently had chronic congestion.  Please also discuss the medical significance, if any, of the Veteran's report that, during his deployment, he was exposed to, among other things, dust, sand, and smoke from oil fires.

f.  If it is clear and unmistakable that the Veteran had a sinus disability, with associated headaches, prior to entering his second period of active service in June 2004, and it is at least as likely as not that the pre-existing disability underwent a permanent increase in severity during the Veteran's period of active service from June 2004 to April 2005, is it clear and unmistakable that the increase in severity during that period of service was due to the natural progress of the disease?

g.  Is it at least as likely as not that the Veteran's current complaints of sinus problems, with associated headaches, had their onset in, or are otherwise related to, service?

In offering the requested opinions, the examiner should consider the Veteran's competent statements, and those from his parents, with respect to the onset and continuity of symptoms.

If the examiner is unable to provide a requested opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination; for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion?  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If, on the other hand, the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, that should be fully explained.  See Jones, supra.

A complete rationale for all opinions expressed must be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims remaining on appeal should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2013).

